UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2130


MARGIE ALLEN, widow of Arvil L. Allen,

                Petitioner,

          v.

WELLMORE COAL CORPORATION; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(BRB No. 10-0568 BLA).


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Margie Allen, Petitioner Pro Se.       Ronald Eugene Gilbertson,
HUSCH BLACKWELL, LLP, Washington, D.C.; Jeffrey Steven Goldberg,
Patricia   May  Nece,   UNITED   STATES   DEPARTMENT OF   LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Margie Allen seeks to petition this court for review

of the decision and order of the Benefits Review Board (“Board”)

affirming   the   Administrative       Law   Judge’s     decision   and   order

denying survivor’s benefits under the Black Lung Benefits Act,

30 U.S.C. §§ 901-945 (2006), and the Board’s order summarily

denying reconsideration.          We dismiss the petition for review for

lack of jurisdiction.

            To the extent that Allen petitions for review of the

Board’s denial of her motion for reconsideration, the Board’s

summary denial is unreviewable.            See Betty B Coal Co. v. Dir.,

Office of Workers’ Comp. Programs, 194 F.3d 491, 496 (4th Cir.

1999) (“Where a party petitions an agency for reconsideration on

the ground of material error, i.e., on the same record that was

before the agency when it rendered its original decision, an

order which merely denies rehearing is not itself reviewable.”)

(internal quotation marks, brackets, and ellipses omitted).

            Turning   to    the   underlying     Board   decision   and   order

affirming the denial of benefits, we conclude that Allen failed

to timely file a petition for review of that decision.                     The

Board’s decision becomes final sixty days after it is issued

unless a claimant files a petition for review with this court or

files a timely motion for reconsideration with the Board.                   20

C.F.R.   § 802.406         (2012).         The    claimant’s    motion      for

                                       2
reconsideration is timely if it is filed within thirty days of

the    Board’s        order.        20     C.F.R.     § 802.407(a)      (2012).        If   the

claimant files a timely motion for reconsideration, the sixty-

day        period       will        run     from         the     Board’s     decision       on

reconsideration.          20 C.F.R. § 802.406.                 The sixty-day period for

filing         a     petition       for      review       from     a    Board     order     is

jurisdictional.               Adkins       v.   Dir.,      Office      of   Workers’    Comp.

Programs, 889 F.2d 1360, 1363 (4th Cir. 1989).

                   Here, the Board’s order was entered on June 21, 2011,

and Allen filed her motion for reconsideration with the Board

on July 22, 2011, one day beyond the thirty-day limit for filing

such       a   motion.        See     20   C.F.R.     § 802.407(a).          Thus,     Allen’s

motion for reconsideration did not toll the sixty-day period for

filing         a   petition     for      review     in    this   court,     and   Allen     was

required to file her petition no later than August 22, 2011.*

Allen did not file her petition until October 14, 2011.

                   Because Allen failed to file a timely petition for

review of the underlying Board decision and order, we dismiss

the petition for review.                   We dispense with oral argument because

the facts and legal contentions are adequately presented in the




       *
       Because the sixtieth day fell on a Saturday, Allen had
until Monday, August 22, to file her petition for review. See
20 C.F.R. § 802.221 (2012).


                                                  3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                     PETITION DISMISSED




                                    4